Cite as 2017 Ark. App. 43


                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CR-16-645



                                            Opinion Delivered   January 25, 2017

 JOSHUA JAMES BARKER        APPEAL FROM THE WASHINGTON
                 APPELLANT COUNTY CIRCUIT COURT
                            [NO. 72CR-15-2482]
 V.
                            HONORABLE MARK LINDSAY, JUDGE
 STATE OF ARKANSAS
                   APPELLEE AFFIRMED


                                 MIKE MURPHY, Judge

       Appellant Joshua Barker was convicted of driving while intoxicated in the Prairie

Grove District Court on November 17, 2015. A notice of appeal from this disposition was

filed with the Washington County Circuit Court on November 25, 2015. No certified copy

of the district court record was ever filed with the circuit clerk. On appeal, Mr. Barker

contends that the circuit court erred in dismissing his appeal for lack of jurisdiction. We find

no error, and affirm.

       A bench trial was held on February 18, 2016, in the Washington County Circuit

Court where the circuit court questioned its jurisdiction to hear the case because the file

did not contain the record from the district court. Mr. Barker’s counsel informed the court

that the record was filed with the notice of appeal, and the court recessed to allow counsel

to confer with the circuit clerk’s office in an attempt to locate it. Counsel was unable to do


                                               1
                                  Cite as 2017 Ark. App. 43

so, and the circuit court dismissed Mr. Barker’s case, citing its lack of jurisdiction under

Arkansas Rule of Criminal Procedure 36(c) because the record was not timely filed.

       On appeal, Mr. Barker argues that his appeal to the circuit court should not have

been dismissed because (1) he was under the impression that his appeal was perfected and

(2) the Arkansas Rules of Criminal Procedure and corresponding caselaw do not provide

for what Mr. Barker should have done to meet his burden to perfect his appeal.

       Criminal appeals from district courts to circuit courts are governed by Rule 36 of the

Arkansas Rules of Criminal Procedure. It provides that the time allowed for filing an appeal

from district court to circuit court is thirty days from the date the judgment was entered in

the district court. Ark. R. Crim. P. 36(b). The rule further provides, in pertinent part, as

follows:

       (c) How Taken. An appeal from a district court to circuit court shall be taken by
       filing with the clerk of the circuit court a certified record of the proceedings in the
       district court. Neither a notice of appeal nor an order granting an appeal shall be
       required. The record of proceedings in the district court shall include, at a minimum,
       a copy of the district court docket sheet and any bond or other security filed by the
       defendant to guarantee the defendant's appearance before the circuit court. It shall
       be the duty of the clerk of the district court to prepare and certify such record when
       the defendant files a written request to that effect with the clerk of the district court
       and pays any fees of the district court authorized by law therefor. The defendant shall
       serve a copy of the written request on the prosecuting attorney for the judicial district
       and shall file a certificate of such service with the district court. The defendant shall
       have the responsibility of filing the certified record in the office of the circuit clerk.
       Except as otherwise provided in subsection (d) of this rule, the circuit court shall
       acquire jurisdiction of the appeal upon the filing of the certified record in the office
       of the circuit clerk.
       Per Mr. Barker’s counsel, it is the common practice of the Prairie Grove District

Court clerk to send all of the proper documents to the Washington County Circuit Court

Clerk’s Office when a notice of appeal has been filed, and he assumed the clerk would do


                                               2
                                  Cite as 2017 Ark. App. 43

the same in his case. Citing Hoelzeman v. State, he argues that there is an implied promise

that the district court clerk would send the appropriate paperwork. 241 Ark. 213, 406
S.W.2d 883 (1966). Hoelzeman, however, is inapplicable.

       In Hoelzeman, our supreme court reversed a circuit court’s dismissal of an appeal from

a justice-of-the-peace court because the necessary transcript had not been filed with the

circuit court within thirty days. Id. At the time Hoelzeman was decided, it was the

responsibility of “the clerk of the court or the justice of the peace of the court from which

the appeal [was] taken” to timely file the appropriate documents with the circuit clerk’s

office. Id. at 217, 406 S.W.2d at 885 (quoting Ark. Stat. Ann. § 26-1307 (Repl. 1962)).

       Here, Rule 36 expressly states that a defendant has the burden to ensure that his or

her appeal from the district court is timely made, and the responsibility to ensure that an

appeal is timely perfected from the district court to the circuit court cannot be shifted from

the defendant to the clerk’s office. See also Fletcher v. State, 2016 Ark. App. 215, at 5, 489
S.W.3d 726, 729.

       Mr. Barker further asserts that there is no guidance within our Arkansas Rules of

Criminal Procedure or current caselaw for what he could have done to perfect his appeal.

Rule 36(d), however, adequately addresses this point.

       Failure of Clerk to File Record. If the clerk of the district court does not prepare and
       certify a record for filing in the circuit court in a timely manner, the defendant may
       take an appeal by filing an affidavit in the office of the circuit clerk, within forty (40)
       days from the date of the entry of the judgment in the district court, showing (i) that
       the defendant has requested the clerk of the district court to prepare and certify the
       record for purposes of appeal and (ii) that the clerk has not done so within thirty (30)
       days from the date of the entry of the judgment in the district court. The defendant
       shall promptly serve a copy of such affidavit upon the clerk of the district court and
       upon the prosecuting attorney. The circuit court shall acquire jurisdiction of the
       appeal upon the filing of the affidavit. On motion of the defendant or the prosecuting
                                                3
                                  Cite as 2017 Ark. App. 43

       attorney, the circuit court may order the clerk of the district court to prepare, certify,
       and file a record in the circuit court.
Ark. R. Crim. P. 36(d).
       It is evident that Mr. Barker assumed the district court clerk would send the record

to the circuit clerk and he did not follow up to see if it had actually been sent or filed. Had

he done so, he would have been able to avail himself of the relief found in Rule 36(d).

       Because Mr. Barker did not timely perfect his appeal from the district court, the

circuit court properly concluded that it lacked jurisdiction to hear the case on appeal.

       Affirmed.

       ABRAMSON and GLOVER, JJ., agree.

       Showalter & Associates, P.A., by: H. Brock Showalter, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                               4